Exhibit 31.2 CERTIFICATION PURSUANT TO SECTION -OXLEY ACT OF 2002 I, James H. Bloem, principal financial officer of Humana Inc., certify that: 1. I have reviewed this annual report on Form 10-K/A of Humana Inc.; 2. Based on my knowledge, this annual report does not contain any untrue statement of a material fact or omit to state a material fact necessary to make the statements made, in light of the circumstances under which such statements were made, not misleading with respect to the period covered by this report; Date: April 12, 2013 Signature: /s/ JAMES H. BLOEM James H. Bloem Principal Financial Officer
